DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 was.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 8-9 are objected to because of the following informalities:  line 3 of claims 8 and 9 recite “an center” and should be correct to “a center.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1, 3, 7, 10, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. US PGPub. 2014/0027724. 	Regarding claim 1, Lim teaches a display panel (fig. 9) [0092], comprising:
 	a substrate (310, fig. 9) [0091], comprising a plurality of sub-pixel regions (R, G, B sections corresponding to light emission layer 340R, 340G, 340B, fig. 9); 	a light-emitting layer (340R, 340G, 340B, fig. 9; hereinafter collectively called 340) [0091], disposed in each of the plurality of sub-pixel regions (R, G, B);
 	a light transmitting layer (375 [0092] including color filter layer 372R, 372G, 372B, fig. 9; hereinafter collectively called 372) [0096], disposed on a (top) surface of the light-emitting layer (340) away from the substrate (310), a (top) surface of the light transmitting layer (372) away from the light-emitting layer (340) being a curved surface recessed (concave, fig. 9) towards the light-emitting layer (340) (Lim et al., fig. 9). 	Regarding claim 3, Lim teaches the display panel according to claim 1, wherein 
predetermined color of the light transmitting layer (340R) (Lim et al, fig. 9, [0055-0056]).
 	Regarding claim 7, Lim teaches the display panel according to claim 2, further comprising a black matrix (371, fig. 9)[0091], wherein the black matrix (371) is disposed on a (top) surface of the pixel definition layer (330) away from the substrate (310) (Lim et al., fig. 9).
 	Regarding claim 10, Lim teaches the display panel according to claim 7, further comprising an encapsulating film (375+360, fig. 9) [0059], wherein the encapsulating film (360) is disposed on both a surface of the pixel definition layer away from the substrate and a (top) surface of the light-emitting layer (340) away from the substrate (310), and the encapsulating film (60) comprises at least a first inorganic
layer (topmost inorganic layer of the alternately stacked inorganic and organic layers of 360, [0059]; hereinafter called 360’) and a first organic layer (organic layer 373 [0092] of filter layer 375) which are stacked, 	wherein the first inorganic layer (360’) is disposed on both the (top) surface of the pixel definition layer (330) away from the substrate (310) and the (top) surface of the light-emitting layer (340) away from the substrate (310), the first organic layer (373/375) is disposed on a (top) surface of the first inorganic layer (360’) away from the substrate (310), and the black matrix (371) and the light transmitting layer (372)
together constitute the first organic layer (375) (Lim et al., fig. 9). 	Regarding claim 13, Lim teaches a display device [0092], comprising the 
 	providing a substrate (310, fig. 9) [0091], the substrate (310) comprises a plurality of sub-pixel regions (R, G, B sections corresponding to light emission layer 340R, 340G, 340B, fig. 9);
 	forming a light-emitting layer (340R, 340G, 340B, fig. 9; hereinafter collectively called 340) [0091] in each of the plurality of sub-pixel regions (R, G, B); and
 	forming a light transmitting layer (375 [0092] including color filter layer 372R, 372G, 372B, fig. 9; hereinafter collectively called 372) [0096]on a (top) surface of the light-emitting layer (340) away from
the substrate (310), a (top) surface of the light transmitting layer (372) away from the light-emitting layer (340) being a curved surface recessed (concave, fig. 9) towards the light-emitting layer (340) (Lim et al., fig. 9).	Regarding claim 16, Lim teaches the method according to claim 15, wherein before (fig. 5F-5G) forming the light transmitting layer (372), the method further comprising: forming a black matrix (371, fig. 9)[0091] on a surface of the pixel definition layer (330) away from the substrate (310) (Lim et al, fig. 9 and fig. 5F-5G).
 	Regarding claim 17, Lim teaches the method according to claim 16, wherein before (fig. 5E-5F) forming the black matrix (371), the method further comprising: forming a first inorganic layer (topmost inorganic layer of the alternately stacked inorganic and organic layers of 360, [0059]; hereinafter called 360’) on both the (top)
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US PGPub. 2014/0027724 as applied to claims 1 and 14 above, and further in view of Naganuma US PGPub. 2020/0264731. 	Regarding claim 2, Lim teaches the display panel according to claim 1, further comprising a pixel definition layer (330, fig. 9) [0091], wherein the pixel definition layer (330) is disposed on a (top) surface of the substrate (310) and defines the plurality of the sub-pixel regions (R, G, B) which are spaced apart from
each other (fig. 9) (Lim et al., fig. 9). 	But Lim fails to teach wherein the pixel definition layer (330) is made of an opaque material. 	However, Naganuma teaches a display panel (fig. 5) comprising a pixel definition layer (157, fig. 5) [0069], wherein the pixel definition layer (157) is made of an opaque material (black pigment, [0069]) (Naganuma, fig. 5, [0069]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the pixel definition layer of Lim with the black pigment material of the pixel definition layer of Naganuma in order to increase the contrast ration of the display images (Naganuma, [0069]).
 	Regarding claim 15, Lim teaches the method according to claim 14, further comprising: forming a pixel definition layer (330, fig. 9) [0091] on a (top) surface of the substrate (310), wherein the pixel definition layer (330) defines the plurality of the sub-pixel regions (R, G, B) which are spaced apart from each other (fig. 9) (Lim et al., fig. 9). 	But Lim fails to teach wherein the pixel definition layer (330) is made of an opaque material. 	However, Naganuma teaches a display panel (fig. 5) comprising a pixel .


 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US PGPub. 2014/0027724 as applied to claim 1 above, and further in view of Kim et al. US PGPub. 2006/0066777.
 	Regarding claim 4, Lim does not teach the display panel according to claim 1, wherein a material of the light transmitting layer (372) comprises a photoresist. 	However, Kim teaches a light transmitting layer (color filter 156, fig. 3) [0040] for a display panel [0032], wherein a material of the light transmitting layer (156) comprises a photoresist [0040] (Kim et al, fig. 3, [0040]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the light transmitting layer/color filter layer of Lim with the photoresist material of the light transmitting layer/color filter layer of Kim because using photoresist material in the manner as taught by Kim can be used to easily realize different colors like red, green .


 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US PGPub. 2014/0027724 as applied to claim 10 above, and further in view of Yamada et al. US PGPub. 2011/0050657.

 	Regarding claim 11, Lim does not teach the display panel according to claim 10, wherein the encapsulating film further comprises a second inorganic layer, wherein the second inorganic layer overlays the first organic layer (375). 	However, Yamada teaches a display panel (18, fig. 3) [0070], wherein the encapsulating film (layers 10-16, fig. 3) further comprises a second inorganic layer (16, fig. 3) [0105], wherein the second inorganic layer (16) overlays the first organic layer (13+14, organic layer with color filter [0101]) (Yamada et al., fig.3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Lim by adding the glass substrate (second inorganic layer) on the first organic layer as taught by Yamada in order to increase the barrier property of the display panel from moisture permeation (Yamada et al., [0105]). 	
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US PGPub. 2014/0027724 as applied to claim 10 above, and further in view of Cai et al. US PGPub. 2018/0269268.

 	Regarding claim 18, Lim does not teach the method according to claim 14, wherein the light-emitting layer (340) is formed by a photolithography process or
an ink-jet printing process. 	However, Cai teaches a display panel (fig. 5) [0015], wherein the light-emitting layer (23, fig. 5) [0031] is formed by a photolithography process or
an ink-jet printing process [0031] (Cai et al., fig. 5, [0031]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the method of forming the light emitting layer of Lim by using the ink-jet printing process taught by Cai because ink-jet printing is well-known in the art and such substitution is art recognized equivalence for the same purpose (for depositing light emitting layers) to obtain predictable results such as nit increasing the technology difficulty or number of manufacturing processes (Cai et al, [0031]) (see MPEP 2144.06).

Allowable Subject Matter
Claims 6, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “a minimum distance between the curved surface of the light transmitting layer and the light-emitting layer is from 1 micron to 3.5 microns” as recited in claim 6 in combination with the rest of the limitations of claim 1. 	a display panel wherein “a curvature radius R of the curved surface of the light transmitting layer satisfies: R≤2a*(n-1)/(b*h), wherein an external incident light infinitely close to an center of the light transmitting layer is incident on an incident point of the substrate and then reflected by the substrate to form a reflect light, the reflect light coincides with a side of a cross section of the black matrix, wherein a is a distance between the incident point on the substrate and an edge of the pixel definition layer closest to the incident point, b is a spot diameter of the external incident light, n is a refractive index of the light transmitting layer, and h is a height of the pixel definition layer” as recited in claim 8; 	a display panel wherein “the encapsulating film further comprises a second inorganic layer and a second organic layer, and the encapsulating film comprises the first inorganic layer, the first organic layer, the second inorganic layer and the second organic layer which are stacked in sequence” as recited in claim 12 and in combination with the limitations of claim 10 wherein “the black matrix and the light transmitting layer together constitute the first organic layer.”
 	Claim 9 is also objected to as allowable for further limiting and depending on objected claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.